DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of Application, Amendments and Claims
Applicant's submission filed on 08 December 2021 has been entered.  Claims 1, 48-50, 53, 55 and 57-61 are pending; and claims 1 and 59 are amended.


Response to Arguments
Applicant's arguments filed 08 December 2021 with respect to claims 1 and 59 have been fully considered and are persuasive.  However, the newly amended claims, including the limitation “wherein the distal end of the shaft forms at issue slitting tip having a distal cutting edge at the distalmost portion of the tissue slitting apparatus,” are rendered obvious by Taylor in view of Rottenberg. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 48-50, 53, 55 and 57-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al. (US 2008/0154296) in view of Rottenberg et al. (US 2012/0265229) and Ben Oren et al. (US 2013/0031800), all references of record.

[Claim 1] Taylor discloses tissue slitting apparatus (separating system, Fig. 1 #100, to free or explant a chronically implanted pacing or defibrillator lead) [par. 0034] comprising: 
a shaft (flexible and torqueable sheath, Fig. 1 #110), wherein the shaft is flexible [par. 0033], the shaft having a proximal end (Fig. 1 #112) and a distal end (Fig. 1 #114), and wherein the shaft includes an inner lumen running from the proximal end to the distal end that is configured to receive an implanted object (the sheath includes an inner lumen to allow a pacing lead to pass through it) [par. 0034], wherein the implanted object comprises a lead (e.g. pacing lead) implanted within tissue growth on a wall of a vessel of a patient [par. 0034]; 
wherein the distal end of the shaft coupled with a tissue slitting tip (cutting member or separator, Fig. 1 #130 and Fig. 9 #900, having an inner lumen) having a distal cutting edge (sharp, acute, knifelike blade, Fig. 9 #914) at the distalmost portion of the tissue slitting apparatus that is configured to cut a slit that separates the tissue growth along a side and a length of the tissue growth, and wherein the tissue slitting apparatus is configured to separate a first, but not a second, portion of the tissue growth around a circumference of the implanted object to thereby permit the implanted object to be removed through the slit in the tissue growth while leaving the tissue growth attached to the wall of the vessel of the patient (Figure 9B shows the distal cutting edge, Fig. 9B #914 extending over only a section of the circumference of an otherwise smooth cutting member, Fig. 9B #916, which enables performance of the intended use of the tissue slitting apparatus as claimed) [pars. 0033-0034, 0047].
Taylor discloses the distal end of the shaft is coupled with the tissue slitting tip but does not disclose the distal end of the shaft forms the tissue slitting tip.
Rottenberg discloses a flexible micro-catheter comprising a sharp tip wherein the micro-catheter and its sharp tip are made of the same material to reduce the device wall-thickness and avoid having to connect a metal needle tip to a flexible plastic tube [pars. 0040, 0046].
Ben Oren discloses an analogous tissue slitting device for removing an implanted lead comprising a shaft (catheter) whose wall forms a cutter having sharp distal edges [pars. 0063, 0199, 0212; Figs. 10, 13].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus taught by Taylor to integrate the tissue slitting tip (cutting member) and shaft (catheter) into a single component; thereby, forming a tissue slitting tip at the distalmost end of the tissue slitting apparatus, as taught by Rottenberg and Ben Oren, in order to reduce the apparatus wall-thickness and avoid having to connect a metal needle tip to a flexible plastic tube.  

[Claim 48]  Taylor discloses wherein the tissue growth forms a substantially cylindrical tube enclosing the implanted object (this limitation describes the tissue not the tissue slitting apparatus but the apparatus may operate on such tissue), and wherein the distal cutting edge of the tissue slitting tip is angled away from the distal end of the shaft (blade, Fig. 9B #914, is formed in a depression, Fig. 9B #912, which is angled away from the center and distal end of the catheter) so that the slit is cut from an interior of the cylindrical tube to an exterior of the cylindrical tube (the cutting mechanism extends over only over a portion of the circumference which would enable performance of the intended use of the cutting edge as claimed).

[Claim 49] Taylor discloses a profile of a portion of a circumference of the shaft with the tissue slitting tip is non-circular (the depression, Fig. 9B #912, containing the blade, forms a scooped or beveled surface), and a profile of a remaining portion of the circumference of the shaft is circular (see Fig. 9B) [par. 0047].

[Claim 50] Taylor in view of Rottenberg and Ben Oren discloses a tissue slitting apparatus as claimed in claim 49 but does not disclose a plurality of optical fibers disposed around only the portion of the circumference of the shaft (catheter) that is non-circular.
Ben Oren discloses an analogous tissue slitting device from removing an implanted lead comprising a plurality of optical fibers (Fig. 10 #1006) disposed between an outer wall (Fig. 10 #1002) and inner wall (Fig. 10 #1004) forming a shaft such that the optical fibers extend to a cutting edge formed by one or both of the inner and outer wall [pars. 0199-0200, Figs. 10, 13A-C].  Laser radiation transmitted by the fiber prepares undesired tissue for penetration by the sharp distal edge of the cutting edge (e.g. by changing the mechanical characteristic of the tissue such that soft tissue is crispier) [pars. 0198-0200].  Ben Oren further discloses the optical fibers and cutter may extend only around a portion (sector) of the circumference of the catheter shaft (see Figure 10) [pars. 0198-0200].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the slitting apparatus rendered obvious by Taylor in view of Rottenberg and Ben Oren to include optical fibers around only the tissue-slitting tip (cutting mechanism) as taught by Ben Oren in order to improve the removal of tissue growths by preparing the tissue growths with laser radiation prior to mechanical cutting. 

[Claim 53] Taylor discloses the tissue slitting tip is configured to be indexed along the lead via the inner lumen (separating system, Fig. 1 #100, is used to free or explant a chronically implanted pacing or defibrillator lead by passing the lead through  an inner lumen of the system) [par. 0034].

[Claim 55] Taylor discloses the inner lumen is configured to receive a mechanical traction device (lead locking device) for engaging the lead with the tissue slitting tip separates the tissue growth [par. 0034].

[Claim 57, 58] Taylor in view of Rottenberg and Ben Oren renders obvious a tissue slitting apparatus as claimed in claim 1 but does not disclose a plurality of optical fibers disposed in the shaft and extending to the cutting edge of tissue slitting tip.
Ben Oren discloses an analogous tissue slitting device from removing an implanted lead comprising a plurality of optical fibers (Fig. 10 #1006) disposed between an outer wall (Fig. 10 #1002) and inner wall (Fig. 10 #1004) forming a shaft such that the optical fibers extend to a cutting edge formed by one or both of the inner and outer wall [pars. 0199-0200, Figs. 10, 13A-C].  Laser radiation transmitted by the fiber prepares undesired tissue for penetration by the sharp distal edge of the cutting edge (e.g. by changing the mechanical characteristic of the tissue such that soft tissue is crispier) [pars. 0198-0200].  Ben Oren further discloses the optical fibers and cutter may extend only around a portion (sector) of the circumference of the catheter shaft (see Figure 10) [pars. 0198-0200].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the slitting apparatus rendered obvious by Taylor in view of Rottenberg and Ben Oren to include optical fibers in the shaft around only the tissue-slitting tip (cutting mechanism) as taught by Ben Oren in 

[Claim 59] Taylor discloses apparatus for removing an implanted object from a tissue growth that forms a substantially cylindrical tube enclosing the implanted object (separating system, Fig. 1 #100, to free or explant a chronically implanted pacing or defibrillator lead) [par. 0034], the tissue slitting apparatus comprising: 
a shaft (flexible and torqueable sheath, Fig. 1 #110), wherein the shaft is flexible [par. 0033], the shaft having a proximal end (Fig. 1 #112) and a distal end (Fig. 1 #114), and wherein the shaft includes an inner lumen running from the proximal end to the distal end that is configured to receive an implanted object (the sheath includes an inner lumen to allow a pacing lead to pass through it) [par. 0034], wherein the implanted object comprises a lead (e.g. pacing lead) implanted within tissue growth on a wall of a vessel of a patient [par. 0034], wherein a profile of a portion (depression, Fig. 9B #912) of a circumference of a tissue slitting tip (cutting member or separator, Fig. 1 #130 and Fig. 9 #900, have an inner lumen) coupled to the shaft is non-circular, and a profile of a remaining portion of the circumference of the tissue slitting tip coupled to the shaft is circular (smooth circular surface, Fig. 9B #916) [par. 0047];
wherein the distal end of the tissue slitting tip coupled to the shaft forms a tissue slitting tip having a distal cutting edge (sharp, acute, knifelike blade, Fig. 9 #914) at a distalmost portion of the apparatus that is configured to cut a slit from an interior of the cylindrical tube to an exterior of the cylindrical tube that separates the tissue growth along a side and a length of the tissue growth, and wherein the tissue slitting apparatus is configured to separate a first, but not a second, portion of the tissue growth around a circumference of the implanted object Figure 9B shows the distal cutting edge, Fig. 9B #914 extending over only a section of the circumference of an otherwise smooth cutting member, Fig. 9B #916, which enables performance of the intended use of the tissue slitting apparatus as claimed) [pars. 0033-0034, 0047].
Taylor discloses the distal end of the shaft is coupled with the tissue slitting tip but does not disclose the distal end of the shaft forms the tissue slitting tip.
Rottenberg discloses a flexible micro-catheter comprising a sharp tip wherein the micro-catheter and its sharp tip are made of the same material to reduce the device wall-thickness and avoid having to connect a metal needle tip to a flexible plastic tube [pars. 0040, 0046].
Ben Oren discloses an analogous tissue slitting device for removing an implanted lead comprising a shaft (catheter) whose wall forms a cutter having sharp distal edges [pars. 0063, 0199, 0212; Figs. 10, 13].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus taught by Taylor to integrate the tissue slitting tip (cutting member) and shaft (catheter) into a single component; thereby, forming a tissue slitting tip at the distalmost end of the tissue slitting apparatus, as taught by Rottenberg and Ben Oren, in order to reduce the apparatus wall-thickness and avoid having to connect a metal needle tip to a flexible plastic tube.  
Taylor also does not disclose a plurality of optical fibers disposed around only the portion of the circumference of the shaft that is non-circular.
Ben Oren discloses an analogous tissue slitting device from removing an implanted lead comprising a plurality of optical fibers (Fig. 10 #1006) disposed between an outer wall (Fig. 10 #1002) and inner wall (Fig. 10 #1004) forming a shaft such that the optical fibers extend to a cutting edge formed by one or both of the inner and outer wall [pars. 0199-0200, Figs. 10, 13A-C].  Laser radiation transmitted by e.g. by changing the mechanical characteristic of the tissue such that soft tissue is crispier) [pars. 0198-0200].  Ben Oren further discloses the optical fibers and cutter may extend only around a portion (sector) of the circumference of the catheter shaft (see Figure 10) [pars. 0198-0200].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the slitting apparatus rendered obvious by Taylor in view of Rottenberg and Ben Oren to include optical fibers in the shaft around only the tissue-slitting tip (cutting mechanism) as taught by Ben Oren in order to improve the removal of tissue growths by preparing the tissue growths with laser radiation prior to mechanical cutting. 

[Claim 60] Taylor discloses the tissue slitting tip is non-ablating (a blade).

[Claim 61] The plurality of optical fibers extend to the cutting edge of the tissue slitting tip as taught by Ben Oren as explained in claim 59 above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 48-49, 53 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-9 of U.S. Patent No. 9,763,692. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims a device with functional language that mirrors the limitations of the method of the patent which includes the same .


Examiner Note
The examiner believes amending structural elements of the embodiment shown in Fig. 25 into the claim would distinguish from the current prior art.  Applicant is encouraged to request an interview should a more structurally based claim be desired.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        26 January 2022